Citation Nr: 0307594	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  01-00 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for duodenal 
ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
January 1946 to May 1947, and from July 1947 to May 1948.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted an increased rating of 
20 percent for a duodenal ulcer.  


FINDING OF FACT

The veteran's duodenal ulcer is no more than moderate in 
degree.


CONCLUSION OF LAW

A rating in excess of 20 percent for duodenal ulcer is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Code 7305 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claim has been considered on the merits.  The record 
includes service medical records, private medical records, 
and a VA examination report.  The appellant was notified of 
the applicable laws and regulations.  The rating decision and 
the statement of the case have informed him what he needs to 
establish entitlement to the benefit sought and what evidence 
VA has obtained.  He was notified of the enactment of the 
VCAA in October 2002 correspondence.  The correspondence 
specifically informed him of his and VA's relative 
responsibilities in obtaining evidence, and advised him as to 
what evidence or information was needed.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board notes that no 
reply was received to the notice.

A May 1947 rating decision granted service connection for 
duodenal ulcer, rated 40 percent.  The rating was reduced to 
20 percent in October 1950, and to 10 percent in July 1952.

Private treatment records from December 1999 to January 2000 
reveal that the veteran reported being awakened at night by a 
gnawing stomach discomfort.  His medication was not effective 
in controlling the pain.  Helicobacter pylori was identified, 
and antibiotics were prescribed.  His epigastric discomfort 
was improved by the end of January 2000.

On April 2000 VA examination, the veteran complained of early 
morning nausea and epigastric discomfort.  Antibiotics had 
helped some.  He was careful about what he ate.  His symptoms 
had been consistent over the past few years.  The abdomen was 
flat and vaguely tender in the epigastrium and over the left 
quadrant.  An upper gastrointestinal series showed a small 
sliding hiatal hernia with spontaneous gastroesophageal 
reflux and a deformed duodenal bulb consistent with scarring.  
There was no evidence of an acute ulcer, but thickened 
duodenal folds were suggestive of chronic peptic ulcer 
disease.  The diagnosis was very mild or moderate residuals 
of a duodenal ulcer.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The RO has rated the veteran's duodenal ulcer under 
Diagnostic Code (Code) 7305, which provides that moderate 
duodenal ulcer, with recurring episodes of severe symptoms 
two or three times a year averaging ten days in duration, or 
with continuous moderate manifestations, is rated 20 percent.  
Moderately severe duodenal ulcer, which is less than severe 
but with impairment of health manifested by anemia and weight 
loss, or have recurring incapacitating episodes averaging ten 
or more days in duration four or more times a year, is rated 
40 percent.  A 60 percent rating is assigned for severe 
duodenal ulcer, marked by pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment in health.

Medical records reveal that the veteran complained of severe 
stomach pain in December 1999 and January 2000, related to a 
bacterial infection which resolved with antibiotic treatment.  
Since then he complains of continued stomach pain, and daily 
early morning nausea.  However, it is not shown that the 
duodenal ulcer is severe (as is required for the next higher, 
40 percent, rating).  There is no showing of anemia, weight 
loss, or incapacitating episodes.  Consequently, the next 
higher, 40 percent rating is not warranted.




ORDER

A rating in excess of 20 percent for duodenal ulcer is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

